  Case 3:14-bk-30709-SHB          Doc 118 Filed 04/09/19 Entered 04/09/19 14:55:12           Desc
                                   Main Document Page 1 of 1




SO ORDERED.
SIGNED this 9th day of April, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




         ________________________________________________________________



                          IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                                   EASTERN DISTRICT OF TENNESSEE
                                         NORTHERN DIVISION

IN RE:           Mark A. Wilkerson                                #14-30709-SHB
                 5607 KAREN LANE
                 KNOXVILLE, TN 37918
                 SS#: xxx-xx- 2032                                Chapter 13

TO:              Exedy America Corporation                        Attn: Payroll Department
                 P.O. Box 8
                 Mascot, TN 37806

                ORDER VACATING ORDER FOR DEDUCTIONS FROM DEBTOR’S WAGES

         For administration purposes, it is hereby ORDERED that the wage order issued to the above
employer on or about February 25, 2016 is hereby VACATED and the employer shall not remit any further
funds from the debtor’s wages to the Chapter 13 Trustee Office.
                                                 # # #
         APPROVED FOR ENTRY:

         s/ Gwendolyn M. Kerney
         GWENDOLYN M. KERNEY, #07280
         Chapter 13 Trustee
         P.O. Box 228
         Knoxville, TN 37901
         (865) 524-4995

cc:      Attorney for Debtor(s)
         Employer
